          Case 3:11-cv-00112-JCM-WGC Document 103 Filed 07/02/20 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3
                                                 ***
4
      ROBERT ROYCE BYFORD,                            Case No. 3:11-cv-00112-JCM-WGC
5
           Petitioner,
6                                                     ORDER GRANTING
           v.                                         MOTION FOR EXTENSION OF TIME
7                                                     (ECF NO. 102)
8     WILLIAM GITTERE, et al.,
9          Respondents.
10

11

12          In this capital habeas corpus action, the petitioner, Robert Royce Byford, filed a
13   third amended petition for writ of habeas corpus on January 30, 2020 (ECF No. 92).
14   After an initial 90-day period, and then a 58-day extension of time, Respondents were
15   due to respond to the third amended petition by June 26, 2020. See Order entered
16   October 24, 2019 (ECF No. 88) (90 days for response); Order entered May 6, 2020
17   (ECF No. 101) (58-day extension).
18          On June 26, 2020, Respondents filed a motion for extension of time (ECF No.
19   102), requesting a further 60-day extension of time. Respondents’ counsel states that
20   the extension of time is necessary because of his obligations in other cases. Byford
21   does not oppose the motion for extension of time.
22          The Court finds that Respondents’ motion for extension of time is made in good
23   faith and not solely for the purpose of delay, and that there is good cause for an
24   extension of time. The Court will extend this deadline by 75 days, to September 9, 2020.
25   The Court does so with the expectation that this will forestall any further motion to
26   extend this deadline. The Court will not look favorably upon any such motion.
27

28
                                                  1
          Case 3:11-cv-00112-JCM-WGC Document 103 Filed 07/02/20 Page 2 of 2




1              IT IS THEREFORE ORDERED that Respondents’ motion for extension of time

2    (ECF No. 102) is GRANTED. Respondents will have until and including September 9,

3    2020, to respond to Petitioner’s third amended habeas petition (ECF No. 92).

4              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

5    proceedings set forth in the order entered October 24, 2019 (ECF No. 88) will remain in

6    effect.

7

8                    July 2,___
               DATED THIS    2020.
                                day of ______________________, 2020.
9

10
                                               JAMES C. MAHAN,
11                                             UNITED STATES DISTRICT JUDGE
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28
                                                  2
